DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LIVIA JUDITH SZABO,
                              Appellant,

                                    v.

                       BORIS I. KLIMOVITSKY,
                              Appellee.

                              No. 4D22-1346

                           [August 25, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura B. Laurie, Judge; L.T. Case No. 50-2021-DR-
005840-XXXX-SB.

  Livia Judith Szabo, Hungary, Europe, pro se.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.